Citation Nr: 1500135	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.
 
2.  Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy, associated with the Veteran's back disability.
 
3.  Entitlement to an initial compensable rating for right lumbar radiculopathy, associated with the Veteran's back disability, for the period prior to April 25, 2012, and entitlement to a disability rating in excess of 30 percent thereafter.
 
4.  Entitlement to a rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy from August 1, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976. 

The Board notes that the Veteran had perfected an appeal with respect to an August 2007 rating decision that denied an increased rating for his right knee disability.  However, he submitted a withdrawal of that appeal in a March 18, 2009, correspondence.  He then submitted a claim for an increased rating for a right knee disability in a statement dated on March 31, 2009.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA),which awarded service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating effective March 31, 2009.  That decision also awarded a 100 percent total temporary rating (TTR) from April 17, 2009, to May 31, 2009, for a right knee disability, and continued the previously assigned 20 percent rating from June 1, 2009.  The Veteran disagreed with the assigned ratings for each of these disabilities.  A September 2010 rating decision assigned another period of TTR for a right knee disability from May 6, 2010, to July 31, 2011, and assigned a 30 percent rating effective August 1, 2011.  Nonetheless, the issue of entitlement to an increased evaluation for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, in the September 2010 rating decision, the RO assigned separate initial ratings for lumbar radiculopathy as secondary to the Veteran's back disability, rated as noncompensable on the right and as 10 percent disabling for the left lower extremity.  The Board considers the neurological manifestations of the Veteran's back disability to be a component of the instant increased rating claim for a back disability and thus has assumed jurisdiction of the entire matter.

The Board remanded the Veteran's claims for a Board hearing in May 2011.  The hearing was held in September 2011 at the Newark RO.  The issues above were remanded in March 2012 for further development.  There has been full compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by limitation of motion but forward flexion has exceeded 60 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  

2.  Radiculopathy of the left lower extremity is manifested by mild incomplete paralysis. 

3.  For the period from April 6, 2010, to November 17, 2011, radiculopathy of the right lower extremity is essentially asymptomatic and is not manifested by even mild incomplete paralysis.  

4.  For the period from November 18, 2011, to April 24, 2012, radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis. 

5.  For the period from April 25, 2012, radiculopathy of the right lower extremity is manifested by severe incomplete paralysis but not complete paralysis.  

6.  For the period from August 1, 2011, the Veteran's right knee disability is not manifested by severe painful motion or weakness; there is no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an evaluation in excess of 10 percent evaluation for left lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8526 (2014). 

3.  For the period from April 6, 2010, to November 17, 2011, the criteria for a compensable rating for right lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8526 (2014). 

4.  For the period from November 18, 2011 to April 24, 2012, the criteria for a 10 percent disability rating for right lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8526 (2014). 

5.  For the period from April 25, 2012, the criteria for a disability rating in excess of 30 percent for right lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8526 (2014). 

6.  For the period from August 1, 2011, the criteria for a disability rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In April 2009, a VCAA letter was sent to the Veteran with regard to his claim of service connection for a lumbar spine disability (which encompasses the associated radiculopathy) and his right knee increased rating claim.  The appeal of higher initial ratings for lumbar spine disability and associated radiculopathy arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

VA has complied with all assistance requirements of VCAA, to include substantial compliance with the March 2012 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations in April 2009, April 2010, December 2009, June 2011, November 2011, and April 2012.  The examination reports will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues discussed below.  

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine and radiculopathy issues, the appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the left knee issue, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for degenerative disc disease of the lumbar spine, rated 10 percent disabling.  The Veteran's disability is rated pursuant to Diagnostic Code 5237, lumbosacral strain.  

The Board is unable to find that a disability rating in excess of 10 percent is warranted.  The April 2009 VA examination report reflects flexion to 75 degrees with complaints of pain.  He had extension to 20 degrees, with pain.  Combined range of motion exceeded 170 degrees.  There was no loss of motion after repetitive motion, nor loss of joint function due to pain, fatigue, or lack of endurance.  On examination in December 2009, flexion was to 80 degrees and extension was to 20 degrees, both with complaints of pain.  Combined range of motion exceeded 170.  After repetitive motion, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.

On examination in April 2010, flexion was to 75 degrees.  On examination in November 2011, flexion was to 90 degrees or greater.  There was no objective evidence of painful motion.  After repetitive motion, there was no additional limitation of motion.  On examination in April 2012, flexion was to 80 degrees with painful motion at 80 degrees.  He was able to perform repetitive testing without additional limitation of motion.  As forward flexion 60 degrees or less is not shown, and as muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis are not shown, a 20 percent rating is not warranted pursuant to the general rating formula for diseases and injuries of the spine.  Moreover, combined range of motion consistently exceeded 170 degrees.

There is also no persuasive evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 20 percent disability rating under the intervertebral disc syndrome rating criteria.  The Veteran denied any flare-ups at the April 2009, December 2009, and April 2012 VA examinations.  At the November 2011 VA examination, he reported flare-ups, specifically times when he was more painful than normal, requiring more time in the morning.  The Veteran did not complain of incapacitating episodes as a result of his lumbar spine disability.  While acknowledging his reports of flare-ups, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 2 weeks.  Moreover, in light of the fact that he denied flare-ups on all but one occasion, they do not appear to represent a significant component of the disability picture in question and additional development to attempt to obtain an estimate of functional loss during the one reported period would not likely further the claim and would rather impose undue delay with no expected benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991)

In consideration of the DeLuca factors, there have been objective findings of functional loss such as pain and less movement than normal.  The Board finds, however, that the current 10 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07. 

As will be discussed below, separate ratings are in effect for right and left lower extremity radiculopathy associated with his lumbar spine disability.  

The Veteran has complained of bowel incontinence, which he asserts is due to his lumbar spine disability.  The April 2012 VA examination report reflects the Veteran's complaints of bowel incontinence for approximately six years.  It is sometimes associated with loose stools.  He typically experienced incontinence while lifting heavy objects.  He denied any bladder incontinence.  The examiner noted that an April 2012 MRI of the lumbar spine showed no evidence of cauda equine compression or sacral nerve root impingement that would explain incontinence.  For this reason, the examiner opined that the Veteran's claimed loss of bowel control was not due to his back disability.  No contrary opinion is of record.  Thus, there is no basis for assigning a separate compensable rating for any neurological manifestations such as bowel or bladder impairment.

In sum, there is no basis for assignment of a rating in excess of 10 percent for the period contemplated by this appeal for the Veteran's service-connected disability of the lumbar spine.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sciatica

38 C.F.R. § 4.124a, Diagnostic Code 8526 provides the rating criteria for evaluation of paralysis of the anterior crural nerve (femoral).  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; and severe incomplete paralysis warrants a 30 percent disability evaluation.  A 40 percent disability evaluation is warranted for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran's left lumbar radiculopathy is rated 10 percent disabling, and his right lumbar radiculopathy is rated noncompensably disabling prior to April 25, 2012, and 30 percent thereafter.  

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 10 percent for radiculopathy of the left lower extremity for any portion of the rating period on appeal.  A March 2010 private record reflects multi-level lumbar radiculopathy affecting mainly the left L4-L5-S1 nerve roots and to a lesser degree in the right nerve roots.  On examination in April 2010, there was mildly decreased pinprick and light touch sensation noted on the L4-L5 distribution on the left leg.  Otherwise, sensory findings were intact.  The examiner described the condition as a mild focal neurological deficit on the left lower extremity, focal sensorimotor mild.  At the time of the November 18, 2011 VA examination, the examiner noted symptoms associated with his left lower extremity radiculopathy, specifically mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  There was no muscle atrophy.  On sensory examination, there was a decrease in sensation in the foot and toes.  There were otherwise no objective findings.  On examination in April 2012, the examiner noted symptoms associated with his left lower extremity radiculopathy, specifically mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and no numbness.  Thus, the evidence of record reflects that his radicular symptoms are mild in nature and do not constitute moderate incomplete paralysis.  Based on the complaints and objective findings, the Veteran's radiculopathy, left lower extremity, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a compensable rating for radiculopathy of the right lower extremity for the period from April 6, 2010, to November 17, 2011; a 10 percent disability rating is warranted from November 18, 2011; and, a disability rating in excess of 30 percent is not warranted from April 25, 2012.  

A March 2010 private record reflects multi-level lumbar radiculopathy affecting mainly the left L4-L5-S1 nerve roots and to a lesser degree in the right nerve roots.  The April 2010 VA examination contains a diagnosis of bilateral lumbar radiculopathy, but essentially contains no objective findings pertaining to radiculopathy of the right lower extremity.  The examiner stated that there were symptoms of bilateral radiculopathy on the left more than the right.  Thus, there is no basis for assigning a compensable rating based on these examination findings.  However, at the time of the November 18, 2011 VA examination, the Veteran reported symptoms associated with his right lower extremity radiculopathy, specifically mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.   No muscle atrophy was found.  There were no otherwise no abnormal objective findings pertaining to the right lower extremity.  On examination in April 2012, the Veteran reported symptoms associated with his right lower extremity radiculopathy, specifically moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and mild numbness.  The examiner indicated that his right lower extremity radiculopathy was severe.  

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, a compensable rating for the period April 6, 2010, to November 17, 2011, is not warranted because although right lower extremity radiculopathy was detected it was essentially asymptomatic.  There are no objective findings of radiculopathy symptoms during this period.  Based on the findings in the November 18, 2011 VA examination report, the Board finds that a 10 percent disability rating is warranted for mild incomplete paralysis.  This is based on the notations of mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness reflected in the examination report.  The evidence of record does not otherwise reflect moderate incomplete paralysis.  For the period from April 25, 2012, a disability rating in excess of 30 percent is not warranted as complete paralysis is not reflected in the examination report or the medical treatment records on file.  

Right knee

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint. Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge. Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established. Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

Following the assignment of the TTR pursuant to 38 C.F.R. § 4.30 in effect from May 6, 2010, as a result of his right knee surgery, a 30 percent disability rating was assigned to status post total knee arthroplasty, right knee, effective August 1, 2011, pursuant to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board finds that the 30 percent disability rating assigned contemplates any total knee replacement residuals such as pain, limitation of motion, or weakness.  A 60 percent rating is not warranted as chronic residuals consisting of severe painful motion or weakness in the affected extremity have not been shown.  

Based on the objective findings reflected in the evidence of record, a disability rating in excess of 30 percent is not warranted pursuant to Diagnostic Codes 5260 and 5261.  A November 2011 VA examination report reflects flexion to 110 degrees with no objective evidence of painful motion, and no limitation of extension with no objective evidence of painful motion.  On repetitive motion, flexion was limited to 90 degrees, with normal extension.  As such range of motion findings amount to noncompensable flexion or extension, higher ratings are not warranted per Diagnostic Code 5260 or 5261, the limitation of motion criteria, even considering factors such as pain and weakness.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable. 

The Board has given consideration to the possibility of assigning separate evaluations for the Veteran's knee disability under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14 . See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The November 2011 VA examination report, however, does not reflect any complaints or objective findings of instability, nor recurrent patellar subluxation/dislocation.  There was a negative anterior and negative posterior drawer sign bilaterally.  There was negative Lackman's and a negative McMurray's.  Thus, a separate rating pursuant to Diagnostic Code 5257 would not be appropriate.

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed. 

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206 -07.  These factors have been taken into consideration in awarding a 30 percent disability evaluation pursuant to Diagnostic Code 5055.  While the Board acknowledges that the Veteran experiences pain and loss of movement, on repetitive range of motion testing his range of motion still remained noncompensable.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Board notes that the Veteran's claim for a TDIU was most recently denied in a January 2012 rating decision.  

A December 2011 VA mental health examination reflects that the Veteran was formerly employed as a truck driver, a chef in the restaurant business and a drug and alcohol counselor.  His longest period of employment was 10 years.  He had been unemployed for a little over 1 year.  He was attempting to increase his chances of employment by returning to school and was enrolled at a community college where he was studying business administration.  The November 2011 VA examiner opined lumbar spine disability and associated radiculopathy impacted his physical employment by limiting his ability to lift heavy objects, especially from ground level, to twist at the trunk forcefully or repeatedly, and to sit for prolonged periods of time.  However, he was able to sit for long enough to participate in college courses.  His ability to conduct sedentary work was impacted by his inability to sit for long periods of time.  The examiner opined that his lumbar degenerative disc disease, left lumbar radiculopathy, and right lumbar radiculopathy did not render him unable to secure and maintain substantial gainful employment.  However, the examiner could not determine whether there was a job that could accommodate his specific limitations without resorting to mere speculation.  With regard to the knee conditions, the examiner opined that the Veteran's bilateral knee conditions significantly limited his ability to participate in physical activity, impacting his ability to walk for long periods, stand for long periods, lift from the ground level, climb stairs or squat or kneel.  The examiner stated that while the Veteran's bilateral knee conditions significantly limited his ability to participate in physical activity they do not preclude him from sedentary activities.  For this reason, the examiner opined that his knee conditions did not preclude him from gainful employment.  Thus, while acknowledging that he may experience some service-connected symptomatology in an employment capacity, there is no indication that at this juncture his service-connected disabilities have resulted in marked interference with earning capacity or employment.  Accordingly, an award of TDIU is not warranted here.  


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.
 
Entitlement to a disability rating in excess of 10 percent for left lumbar radiculopathy is denied.

For the period from April 6, 2010, to November 17, 2011, entitlement to a compensable rating for right lumbar radiculopathy is denied.

For the period from November 18, 2011, to April 24, 2012, entitlement to a 10 percent disability rating for right lumbar radiculopathy is granted.

For the period from April 25, 2012, entitlement to a disability rating in excess of 30 percent for right lumbar radiculopathy is denied.

For the period from August 1, 2011, entitlement to a disability rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


